Oo Oo DTD WA BP WwW HPO »

VY NYY NH NY NY NY NY NY Be me ew ese eae ea oe LD
oN DUM F WH KH SCe wen AWN BwWNH LE GS

 

 

Case 2:20-cr-00015-RSL Document 14-1 Filed 03/02/20 Page 1 of 4

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, NO. CR20-015-RSL
Plaintiff,
V.
KAMRON DYLAN DUANE COOPER, DISCOVERY PROTECTIVE ORDER
Defendant.

 

This matter, having come to the Court’s attention on the Stipulation for Entry of a
Discovery Protective Order submitted by the United States of America and Defendant
Kamron Dylan Duane Cooper, and the Court, having considered the motion, and being
fully advised in this matter, hereby enters the following PROTECTIVE ORDER:

1, Protected Material

The following documents and materials are deemed Protected Material. The
United States will make available copies of the Protected Materials, including those filed
under seal, to defense counsel to comply with the government’s discovery obligations.
Possession of copies of the Protected Materials is limited to the attorneys of record, and
investigators, paralegals, law clerks, experts, and assistants for the attorneys of record
(hereinafter collectively referred to as members of the defense team). This category of

Protected Materials will be marked and labeled as “Protected Material”:

DISCOVERY PROTECTIVE ORDER - 1 [UNITED STATES ela ete
> TEWART STREET, SUITE
United States v. Cooper, CR20-015-RSL SEATTLE. WA 98101

(206) 553-7970
oOo ONY DN HW BW HY &

NY NY BY NY NY NY YY DY YH eB ee ie se Be ew oe LY
ont Dn nA FW Dn KF Dwoe wen A HW BwWH KF SG

 

 

Case 2:20-cr-00015-RSL Document 14-1 Filed 03/02/20 Page 2 of 4

(a) law enforcement reports summarizing statements made by victims and
other witnesses;
(b) audio and video forensic interviews of child victims and child witnesses;
(c) records, reports, and documents related to medical visits and examinations,
children’s advocacy centers and agencies, Child Protective Services, and
schools;
(d) evidence of communications with minor victims and witnesses that
containing identifying information;
(e) grand jury transcripts and exhibits; and
(f) the personal information related to victim/witnesses, and any statements
and documents containing personal information about or related to any
victims and witnesses provided by the government in discovery is deemed
Protected Material. As used in this Order, the term “personal information”
refers to each victim and witness’s full name, date of birth, Social Security
number (or other identification information), driver’s license number,
address, telephone number, location of residence or employment, school
records, juvenile criminal records, and other confidential information.
2. Scope of Review of Protected Material
Defense attorneys of record and members of the defense team may display and
review the Protected Material with the Defendant. The attorneys of record and members
of the defense team acknowledge that providing copies of the Protected Material to the
Defendant and other persons is prohibited, and agree not to duplicate or provide copies of
Protected Material to the Defendant and other persons. Notwithstanding the terms of this
Order, defense counsel may provide electronic copies of any Protected Material to the
Federal Detention Center at SeaTac, Washington, for Defendant’s review in a controlled

environment so long as Defendant is not permitted to retain any copies of that material.

DISCOVERY PROTECTIVE ORDER - 2 UNITED STATES ATTORNEY
United States v. Cooper, CR20-015-RSL 700 STEWART STREET, SUITE 5220
SEATTLE, WA 98101

(206) 553-7970
So Oo NT NHN A FR WY NH Fe

No NY NHN Bb DH HN KH HN NO BR Re Re Re ee ee ee hh
oN NWN OH BR WY NY KK CF OO MW ADQ DH vA BR WH NO KF OO

 

 

Case 2:20-cr-00015-RSL Document 14-1 Filed 03/02/20 Page 3 of 4

3. Consent to Terms of Protective Order

The attorney of record for the Defendant is required, prior to disseminating any
copies of the Protected Material to permitted recipients, such as other members of the
defense teams, to provide a copy of this Protective Order to those permitted recipients,
and to obtain the written consent by those recipients of the terms and conditions of this
Protective Order. Such written consent shall not, however, be required with respect to
members of the defense teams who are employed by the same office as the attorney of
record; in such case, it shall be sufficient for the attorney of record to provide a copy of
this Protective Order to such other members of the defense teams and to remind them of
their obligations under the Order. The written consent need not be disclosed or produced
to the United States unless requested by the United States Attorney’s Office for the
Western District of Washington and ordered by the Court.

4. Parties’ Reciprocal Discovery Obligations

Nothing in this order should be construed as imposing any discovery obligations
on the government or the defendant that are different from those imposed by case law and
Rule 16 of the Federal Rules of Criminal Procedure, and the Local Criminal Rules.

5. Filing of Protected Material

Any Protected Material that is filed with the Court in connection with pre-trial
motions, trial, sentencing, or other matter before this Court, shall be filed under seal and
shall remain sealed until otherwise ordered by this Court. This does not entitle either
party to seal their filings as a matter of course. The parties are required to comply in all
respects to the relevant local and federal rules of criminal procedure pertaining to the

sealing of court documents.

Hf
It
Hf
DISCOVERY PROTECTIVE ORDER - 3 UNITED STATES ATTORNEY
United States v. Cooper, CR20-015-RSL 700 STEWART STREET, SUITE 5220
SEATTLE, WA 98101

(206) 553-7970
oO ON HD HH FP W YN

NY NO HO KH HN LH WH KN NO HR HH = Se ee ee ee
oo nN Nn OO BPW NY YF DOD ODO Wn KH A BP WW NYO KS CO

 

 

Case 2:20-cr-00015-RSL Document 14-1 Filed 03/02/20 Page 4 of 4

6. Nontermination
The provisions of this Order shall not terminate at the conclusion of this
rosecution.
i. tr
DATED this day of March, 2020.

WAS Cartuke

ROBERT S. LASNIK
United States District Judge

Presented by:

/s/ J. Tate London
J. TATE LONDON

/s/ Nancy Tenney
NANCY TENNEY

DISCOVERY PROTECTIVE ORDER - 4 UNITED STATES ATTORNEY
United States v. Cooper, CR20-015-RSL 700 ean STREET, SUITE 5220
EATTLE, WA 98101

(206) 553-7970
